Exhibit 10.13

Summary of Director Cash Compensation

for Service on the Board of Directors of Captaris, Inc.

Cash Compensation

Effective April 1, 2006, nonemployee directors receive the following cash
compensation for their service on the Board of Directors and/or committees of
the Board of Directors:

 

Position

   Amount

Nonemployee Director Annual Retainer

   $ 31,000

Additional Audit Committee Member Annual Retainer

   $ 9,000

Additional Compensation Committee Member Annual Retainer

   $ 6,000

Additional Governance Committee Member Annual Retainer

   $ 3,000

Additional Chair of Board of Directors Annual Retainer

   $ 20,000

Additional Chair of Audit Committee Annual Retainer

   $ 14,000

Additional Chair of Compensation Committee Annual Retainer

   $ 10,000

Additional Chair of Governance Committee Annual Retainer

   $ 10,000